Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 1 of 6 PAGEID #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
)
IN RE APPLICATION OF THE ) i ae
UNITED STATES OF AMERICAFOR ) — MISC.NO._2“I4-m 53%
AN ORDER PURSUANT TO )
18 U.S.C. § 2703(d) ) Filed Under Seal
)

 

APPLICATION OF THE UNITED STATES
FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

The United States of America, moving by and through its undersigned counsel,
respectfully submits under seal this ex parte application for an Order pursuant to 18 U.S.C.
§ 2703(d). The proposed Order would require Oath Holdings Inc., an Internet service provider,
located in Sunnyvale, California, to disclose certain records and other information pertaining to
the email account ki54nak708@yahoo.com, as described in Part I of Attachment A. The records
and other information to be disclosed are described in Part II of Attachment A to the proposed
Order. In support of this application, the United States asserts:

LEGAL BACKGROUND

l, Oath Holdings Inc.is a provider of an electronic communications service, as
defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. §
2711(2). Yahoo! Inc. sold its operating business, and transferred the assets and liabilities related
to that business to Yahoo Holdings, Inc., which changed its name to Oath Holdings, Inc.,
effective January 1, 2018. Oath Holdings, Inc.is a wholly-owned subsidiary of Verizon
Communications Inc. Accordingly, the United States may use a court order issued under

§ 2703(d) to require Oath Holdings Inc.to disclose the items described in Part II of Attachment
Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 2 of 6 PAGEID #: 2

A. See 18 U.S.C. § 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part IIB of
Attachment A).

2. This Court has jurisdiction to issue the proposed Order because it is “a court of
competent jurisdiction,” as defined in 18 U.S.C. § 2711. See 18 U.S.C. § 2703(d). Specifically,
the Court is a district court of the United States that has jurisdiction over the offense being

investigated. See 18 U.S.C. § 2711(3)(A)@).

3. A court order under § 2703(d) “shall issue only if the governmental entity offers
specific and articulable facts showing that there are reasonable grounds to believe that the
contents of a wire or electronic communication, or the records or other information sought, are
relevant and material to an ongoing criminal investigation.” 18 U.S.C. § 2703(d). Accordingly,
the next section of this application sets forth specific and articulable facts showing that there are
reasonable grounds to believe that the records and other information described in Part II of
Attachment A are relevant and material to an ongoing criminal investigation.

THE RELEVANT FACTS

4. The United States is investigating unauthorized access in connection with
computers. The investigation concerns possible violations of, inter alia, 18 U.S. Code § 1030(a).

5. On or about February 5, 2019, the Indonesian General Elections Commission
(KPU)’s website (VICTIM #1) was defaced. A screenshot was uploaded to a KPU webpage. Part
of the screenshot contained the words “HACKED BY MR.BINARYCODE”, “OPPOSITE6890”,
and “Moslem Cyber Team”. Additionally, a second website was defaced late January or early
February 2019. The website, Revolusi Mental (VICTIM #2), contained the exact same

screenshot as the VICTIM #1.
Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 3 of 6 PAGEID #: 3

6. Open source research of “Mr.Binarycode X” identified an Instagram account
mr_binarycode. One of the posts on the account was a picture of a defaced online news website
Kabar Indonesia (Victim #3). The picture included “Hacked By MR BINARYCODE X
OPPOSITE6890 <= MOSLEM CYBER TEAM”. At the bottom of the post, an Instagram user
replied that they had opened the website and it was not defaced, to which mr_binarycode replied
that they would hack it again.

7. On April 19, 2019, a 2703(d) Order was served on Instagram for the account
mr_binarycode. In the return, Instagram listed ki54nak708@yahoo.com as a registered email
address. Obtaining records from Oath Holdings will help in the identification of the user of the
accounts and advance the investigation.

REQUEST FOR ORDER

8. The facts set forth in the previous section show that there are reasonable grounds
to believe that the records and other information described in Part II of Attachment A are
relevant and material to an ongoing criminal investigation. Specifically, these items will help the
United States to identify and locate the individual(s) who are responsible for the events described
above, and to determine the nature and scope of their activities. Accordingly, the United States
requests that Oath Holdings Inc.be directed to produce all items described in Part II of
Attachment A to the proposed Order.

9. The United States further requests that the Order require Oath Holdings Inc. not to
notify any person, including the subscribers or customers of the account(s) listed in Part I of
Attachment A, of the existence of the Order for one year. See 18 U.S.C. § 2705(b). This Court
has authority under 18 U.S.C. § 2705(b) to issue “an order commanding a provider of electronic

communications service or remote computing service to whom a warrant, subpoena, or court
Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 4 of 6 PAGEID #: 4

order is directed, for such period as the court deems appropriate, not to notify any other person of
the existence of the warrant, subpoena, or court order.” Jd. In this case, such an order would be
appropriate because the requested Order relates to an ongoing criminal investigation that is
neither public nor known to all of the targets of the investigation, and its disclosure may alert the
targets to the ongoing investigation. Accordingly, there is reason to believe that notification of
the existence of the requested Order will seriously jeopardize the investigation, including by
giving targets an opportunity to flee or continue flight from prosecution, destroy or tamper with
evidence, change patterns of behavior, or notify confederates. See 18 U.S.C. § 2705(b)(2), (3),
(5). Some of the evidence in this investigation is stored electronically. If alerted to the
investigation, the subjects under investigation could destroy that evidence, including information
saved to their personal computers.

10. | The United States further requests that the Court order that this application and
any resulting order be sealed until further order of the Court. As explained above, these
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

BENJAMIN C. GLASSMAN
United States Attorney

s/ Jessica H. Kim

 

JESSICA H. KIM (0087831)
Assistant United States Attorney
303 Marconi Boulevard, Suite 200
Columbus, Ohio 43215

Office: (614) 469-5715

Fax: (614) 469-5653

E-mail: Jessica. Kim@usdoj.gov
Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 5 of 6 PAGEID #: 5

ATTACHMENT A

I. The Account(s)

The Order applies to certain records and information associated with the following email

account:

ki54nak708@yahoo.com

Il. Records and Other Information to Be Disclosed

Oath Holdings Inc. is required to disclose the following records and other information, if

available, to the United States for each account or identifier listed in Part I of this Attachment

(“Account”), for the time period January 2018 to present:

A. The following information about the customers or subscribers of the Account:

1. Names (including subscriber names, user names, and screen names);

2. Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

3. Local and long distance telephone connection records;

4. Records of session times, durations, logins/logouts, and the temporarily
assigned network addresses (such as Internet Protocol (“IP”) addresses)
associated with those sessions;

5. Length of service (including start date) and types of service utilized;

6. Telephone or instrument numbers (including MAC addresses);

7. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”) address); and

8. Means and source of payment for such service (including any credit card

or bank account number) and billing records.
Case: 2:19-mj-00538-EPD Doc #: 1 Filed: 07/09/19 Page: 6 of 6 PAGEID #: 6

B. Any and all accounts linked to the listed Accounts, including other accounts

linked by:

1. Creation IP address

2. Creation email address

3. Recovery email address

4. Cookies

5. Telephone number(s) associated with the account

Any and all push notification tokens for the listed accounts.

D. All records and other information (not including the contents of communications)
relating to the Account, including:

1.

Records of user activity for each connection made to or from the Account,
including log files; messaging logs; the date, time, length, and method of
connections; data transfer volume; user names; and source and destination
Internet Protocol addresses;

Information about each communication sent or received by the Account,
including the date and time of the communication, the method of
communication, and the source and destination of the communication
(such as source and destination email addresses, IP addresses, and
telephone numbers)
